UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2011 Commission File Number: 001-50113 GOLAR LNG LIMITED (Translation of registrant's name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ]. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ]. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 is the Operating and Financial Review for the three and six months ended June 30, 2011 and the unaudited condensed consolidated interim financial statements of Golar LNG Limited (the "Company") as of and for the three and six months ended June 30, 2011. The information contained in this Report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3ASR (File no. 333-175376), which wasfiled with the U.S. Securities and Exchange Commission on July 6, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLAR LNG LIMITED. (Registrant) Date: September 9, 2011 By: /s/Brian Tienzo Name: Brian Tienzo Title: Chief Financial Officer Golar Management Ltd. (Principal Financial Officer) Exhibit 99.1 UNAUDITED CONDENSED INTERIM FINANCIAL REPORT Forward Looking Statements This report contains forward looking statements. These statements are based upon various assumptions, many of which are based, in turn, upon further assumptions, including examination of historical operating trends made by the management of the Company. Although the Company believes that these assumptions were reasonable when made, because assumptions are inherently subject to significant uncertainties and contingencies, which are difficult or impossible to predict and are beyond its control, the Company cannot give assurance that it will achieve or accomplish these expectations, beliefs or intentions. Included among the factors that, in the Company's view, could cause actual results to differ materially from the forward looking statements contained in this press release are the following: (i) inability of the Company to obtain financing for the new building vessels at all or on favorable terms; (ii) changes in demand; (iii) a material decline or prolonged weakness in rates for Liquefied Natural Gas, or LNG, carriers; (iv) political events affecting production in areas in which natural gas is produced and demand for natural gas in areas to which our vessels deliver; (v) changes in demand for natural gas generally or in particular regions; (vi) changes in the financial stability of our major customers; (vii) adoption of new rules and regulations applicable to LNG carriers and Floating Storage and Regasification Units, or FSRU's; (viii) actions taken by regulatory authorities that may prohibit the access of LNG carriers or FSRU's to various ports; (ix) our inability to achieve successful utilization of our expanded fleet and inability to expand beyond the carriage of LNG; (x) increases in costs including: crew wages, insurance, provisions, repairs and maintenance; (xi) changes in general domestic and international political conditions; (xii) the current turmoil in the global financial markets and deterioration thereof; changes in applicable maintenance or regulatory standards that could affect our anticipated dry-docking or maintenance and repair costs; (xiii) our ability to timely complete our FSRU conversions; (xiv) failure of shipyards to comply with delivery schedules on a timely basis; and (xv) other factors listed from time to time in the reports and other documents that the Company files with or furnished to the Securities and Exchange Commission or Commission. All forward-looking statements included in this report are made only as of the date of this report and the Company assumes no obligation to update any written or oral forward-looking statements made by it or on its behalf as a result of new information, future events or other factors. Operating and Financial Review Three Month Period Ended June 30, 2011 Compared with the Three Month Period Ended June 30, 2010 Vessels operations segment The following table presents details of our vessel operations segments consolidated revenues and expense information for the three month periods ended June 30, 2011 compared to 2010: Three Months Ended June 30, Change % Change (in thousands of $USD, except average daily TCE) Operating revenue 33 % Vessel operating expenses 34 % Voyage expenses ) %) Administrative expenses 56 % Depreciation and amortization 8 % Interest income ) %) Interest expense ) ) %) Other financial items ) ) %) Income tax benefit (expense) ) Equity in net earnings of investees ) ) ) Net income (loss) ) Non-controlling interest ) ) ) TCE (1) Time Charter Equivalents or TCE is a non-GAAP financial measure. See the section of this report entitled "Non-GAAP measures" for a discussion of TCE. Operating revenues: Total operating revenues in the second quarter were $74.0 million, which compared to $55.7 million in the same period for 2010. The increase can primarily be explained by the commencement in May 2010 of the 10 year long-term charter with the Dubai Supply Authority, or DUSUP, for the Golar Freeze following its FSRU retrofitting. Accordingly, the Golar Freeze recognized a full quarter's revenue in 2011. In addition, the Company experienced an overall improvement in the charter rates and utilization rates for the Company's vessels trading on the spot market. Accordingly, this resulted in higher average TCEs, for the second quarter of 2011 of $91,666 compared to $47,332 in 2010. Voyage expenses: Voyage expenses largely relate to fuel costs associated with commercial waiting time and vessel positioning costs which were down $9.2million to $0.8 million in the second quarter from $10 million in the same period for 2010. The reduced level of voyage expenses was a result of the Company's vessels being on time charters or in lay up throughout Q2 2011 whereas, due to poor market conditions in the prior year, there were periods of off hire when the Company was liable for fuel costs. Vessel operating expenses:The increase of $4.1 million in vessel operating expenses to $16.2 million for the second quarter of 2011 as compared to 2010 is primarily due to increased costs associated with vessels which were operational during the current quarter but not in the same period in 2010 as well as reactivation costs incurred for the Gimi in 2011 prior to the vessel entering the charter market. Operating costs have also increased due to the US dollar weakening against the Euro and thereby increasing the cost of crew remunerated in Euro's. Administrative expenses:Administrative expenses have increased by $2.4 million to $6.8 million for the three months ended June 30, 2011 compared to the same period in 2010. This is primarily due to higher legal and professional fees resulting from lease terminations and the delisting of Golar LNG Energy Limited from the Oslo Axess as well as social security contributions being higher due to a greater number of shares options exercised during the second quarter of 2011 as compared to the same period in 2010. Depreciation and Amortization: Depreciation and amortization is in line with prior periods. Interest income:Interest income decreased by $0.7 million to $0.3 million for the three months ended June 30, 2011 compared to the same period in 2010. This is due to the decline in lease deposit interest income, resulting principally from the release of the lease security deposit, in the form of a Letter of Credit ("LC"), in connection with the settlement of the five ships lease obligation at the end of 2010. Consequently there is no comparable LC deposit interest earned during 2011. In addition a portion of the decrease can be attributed to the decline in interest rates. Interest expense:Interest expense decreased by $1.3 million to $6.9 million for the three months ended June 30, 2011 compared to the same period in 2010. This can largely be explained by the settlement of the five ship lease obligation at the end of 2010. A portion of the decrease can also be attributed to the effect of the decrease in interest rates. Other financial items:Other financial items show a loss of $8.8 million and $11.2 million for the three months ended June 30, 2011 and 2010, respectively. This results principally from: Net realized and unrealized gains (losses) on interest rate swap agreements: Net realized and unrealized gains (losses) on interest rate swaps increased to a loss of $9.0 million for the three months ended June 30, 2011, from a loss of $8.7 million for the same period in 2010, as set forth in the table below: Three months ended June 30 (in thousands of USD$) Change % Change Unrealized (mark-to-market) losses $ ) $ ) $ 5 % Realized (losses) –interest rate settlements ) ) 86 3
